Rugg, C. J.
The plaintiff in this suit in equity seeks to enjoin the defendants from interfering with his rights as alleged lessee of certain real estate. It has been established by Nelson v. Katzman, 243 Mass. 240, and Nelson v. Wentworth, 243 Mass. 377, that the lease of the plaintiff was given by one purporting to act as agent for two tenants in common, one of whom was an insane person under guardianship, that the guardian did not know of the lease ]3rior to its execution and did not undertake to ratify or affirm it but distinctly repudiated it as soon as he knew of it, and that the defendant Wentworth later purchased the undivided part of the estate of the insane person and thereafter on due proceedings for partition the claimed leasehold of the plaintiff was set off with other property to the defendant Wentworth as his share, which thus became his absolute property free from the lease. The facts on which those decisions rested are set forth in the master’s report in the case at bar.
The plaintiff now contends that on the facts found by the master the defendants’ acts constitute ratification and approval of the lease and estoppel to deny its validity. So far as these are matters of fact the master has found against the plaintiff. Since the evidence is not reported and no exceptions were filed, the findings of fact made by the master must be accepted as final.
Knowledge of the lease executed by one who had no authority to bind the insane owner did not preclude the defendant Went-worth after his pinchase from exercising all rights of hi's grantor. As successor in title he stood in a position as secure as that of his grantor. Sharing in the rents collected by the agent and by the receiver from this and other property under the circumstances here *460disclosed does not as matter of law prevent the defendant from asserting his title. The facts in the master’s report do not according to the principles of equity require a decree in favor of the plaintiff.

Decree affirmed with costs.